NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted January 7, 2019 *
                                Decided January 8, 2019

                                         Before

                             DIANE P. WOOD, Chief Judge

                             DIANE S. SYKES, Circuit Judge

                             AMY J. ST. EVE, Circuit Judge


No. 18-1272

STEVEN D. SCOTT,                                  Appeal from the United States District
     Plaintiff-Appellant,                         Court for the Eastern District
                                                  of Wisconsin.

      v.                                          No. 14-cv-864-pp

JAMES RICHTER, et al.,                            Pamela Pepper,
     Defendants-Appellees.                        Judge.


                                       ORDER

       Steven Scott, a Wisconsin inmate, sued a prison doctor, an optometrist, and the
manager of the prison’s Health Services Unit for alleged medical malpractice and
violations of the Eighth Amendment through their deliberate indifference to his “scalp
pain and hair loss,” his serious eye condition, and his nerve, muscle, neck, and lower-
back pain. Scott moved four times for the district court to recruit counsel to represent


      *
        We have agreed to decide the case without oral argument because the appellate
briefs and record adequately present the facts and legal arguments, and oral argument
would not significantly aid the court. See FED. R. APP. P. 34(a)(2)(C).
No. 18-1272                                                                        Page 2

him. The district judge denied the first three motions after finding each time that Scott
was able to litigate his own case. Months after the close of briefing on the defendants’
motions for summary judgment, Scott filed his fourth motion for counsel. Ultimately,
the judge entered summary judgment for the defendants and at the same time denied
Scott’s motion as “moot.” This appeal concerns only the district judge’s denials of
Scott’s motions for counsel. We see no abuse of discretion and therefore affirm.

        Scott alleged in his complaint that Dr. Richard Heidorn, the prison’s physician,
and Jeananne Greenwood, the prison’s health services manager, ignored for years his
persistent pain, scalp lumps, and “excessive hair loss” resulting from acne keloidalis
nuchae. He complained that Dr. Heidorn’s treatment method—special shampoos,
instead of surgery or freezing the keloids—did not produce “sufficient improvement”
for his pain. Scott also claimed that Dr. Heidorn and Greenwood recklessly disregarded
his requests for an MRI to address “constant pain” in his neck, back, and muscles from a
pinched nerve. Scott also asserted that Dr. James Richter, an optometrist, failed to treat
his migraines or diagnose Scott’s anterior uveitis, an inflammatory eye condition that an
ophthalmologist discovered months later and treated. Scott further faulted Dr. Heidorn
and Greenwood for disregarding a doctor’s recommendation that he see a
rheumatologist. Scott alleged that “the entire time” that he had complained of
unrelenting pain and other symptoms, he had been suffering from lupus.

        After prevailing on Richter’s motion to dismiss, Scott filed his first motion for
recruited counsel on March 8, 2016. Scott stated that he had contacted five attorneys
who declined to represent him and that his blurred vision made it difficult to prosecute
his case. The judge denied the motion on March 23, finding that Scott was competent to
litigate the case himself. Scott had submitted a “clear and concise response” to Richter’s
motion to dismiss, “cited appropriate case law, and applied the facts of his case to the
law.” The judge added that Scott’s blurred vision had not stopped him from filing
“understandable pleadings.”

        Two days later, Scott moved again for counsel. He reiterated that his blurred
vision impaired his ability to litigate the case and that he needed an attorney to help
him find an expert to explain his eye condition. After not receiving a ruling by May,
Scott filed a “motion for reconsideration” of his need for recruited counsel. Scott argued
that counsel was “necessary” because he required an expert witness to support his
claim. The judge denied both motions, finding that Scott’s “blurred vision has not
interfered with his ability to file motions, pleadings, and briefs to date.” And Scott did
not contend that he is otherwise incompetent to litigate, the judge noted, only that an
No. 18-1272                                                                         Page 3

attorney would be better able to find an expert witness. Scott’s motion to reconsider
failed too, the judge said, because he did not demonstrate any manifest error of law or
fact in the denial of his first motion for counsel.

        Discovery continued, and on August 12, 2016, Scott moved a third time for
recruited counsel. He argued that the case had become too complex for him to litigate
because he did not know how to depose the defendants. The terminology in the medical
treatises was “beyond the scope for a lay person to understand,” he said, so he “d[id]
not understand what he [wa]s doing.” The judge again denied Scott’s motion, observing
that Scott had served interrogatories and requests for production of documents
“seeking information that is relevant to his Eighth Amendment claim.” The judge
added that Scott might not need to depose anyone after he received discovery. And
though the ability to understand medical terms might become necessary, “that time has
not yet come at this stage.” Moreover, the judge thought, Scott had continued to
demonstrate his competence to represent himself “based on what the court has
observed thus far.”

        The defendants filed two motions for summary judgment on October 6, 2016,
and Scott responded substantively on October 31. Briefing wrapped up in November
with the filing of the defendants’ reply briefs and Scott’s “declaration” in response to
them (a sur-reply). Five months passed, and then Scott filed his fourth motion for
recruitment of counsel on April 24, 2017. Scott asserted that he was unable to gather
evidence necessary to contest the defendants’ motions for summary judgment
effectively. He required expert witnesses, he explained, whom he could not find on his
own. Scott also averred that he suffered from serious mental illnesses that impaired his
ability to litigate and that a fellow inmate had been assisting him earlier.

        The district judge granted the defendants’ motions for summary judgment on
January 29, 2018, without having ruled on the fourth motion for recruitment of counsel
in the intervening months. The judge primarily concluded that Scott lacked sufficient
evidence that the defendants acted with deliberate indifference when they made the
challenged decisions. Further, (as Scott had predicted) the medical malpractice claim
against Dr. Richter failed because Scott did not submit expert testimony to demonstrate
the applicable standard of care. Without addressing its merits, the judge denied Scott’s
fourth motion for counsel as “moot” when she entered judgment for the defendants.

      Scott argues on appeal that the district judge should have recruited counsel to
represent him. Litigants have no right to appointed counsel in federal civil litigation,
No. 18-1272                                                                         Page 4

see Olson v. Morgan, 750 F.3d 708, 711 (7th Cir. 2014), but district courts may ask an
attorney to represent any person unable to afford counsel, see 28 U.S.C. § 1915(e)(l). To
determine whether to recruit counsel, district courts must ask: “(1) has the indigent
plaintiff made a reasonable attempt to obtain counsel or been effectively precluded
from doing so; and, if so, (2) given the difficulty of the case, does the plaintiff appear
competent to litigate it himself?” Olson, 750 F.3d at 711 (quoting Pruitt v. Mote, 503 F.3d
647, 654 (7th Cir. 2007) (en banc)). No one has disputed that Scott met the first
requirement by showing that he contacted five attorneys who would not take the case.

        Nonetheless, we see no abuse of discretion with respect to the denials of Scott’s
first three motions for attorney representation and his motion to reconsider because the
district judge properly assessed the complexity of the case together with Scott’s
capabilities. See Olson, 750 F.3d at 711. In response to Scott’s first three motions, the
judge applied the correct inquiry, evaluating whether Scott was competent to litigate
the case given its difficulty. See Pruitt, 503 F.3d at 654. “The inquiries are necessarily
intertwined; the difficulty of the case is considered against the plaintiff’s litigation
capabilities, and those capabilities are examined in light of the challenges specific to the
case at hand.” Id. at 655. The judge addressed the particular challenges at hand—the
defendants’ motion to dismiss, the need for a medical expert, Scott’s blurred vision, his
need to depose witnesses, and his understanding of medical terminology—and
reasonably determined that Scott’s litigation performance up to that point
demonstrated his competence. See Romanelli v. Suliene, 615 F.3d 847, 853 (7th Cir. 2010).
Scott also demonstrated that he was able to manage discovery, to a point: he issued
interrogatories and requests for admission that were relevant to the facts of his case. See
Zarnes v. Rhodes, 64 F.3d 285, 289 (7th Cir. 1995). Although Scott likely would have
benefitted from recruited counsel, that is not the proper inquiry in assessing the
difficulty of the case or his relative competence. See Pruitt, 503 F.3d at 655.

        The more difficult question relates to the judge’s denial of Scott’s fourth motion
for counsel. In the abstract, Scott was correct to flag his need for an expert witness, at
least for the medical malpractice claim and in this case possibly also for the Eighth
Amendment claim. But the district court had left the door open to a later motion for
counsel’s assistance in this respect if the case progressed to the point at which the need
for an expert had crystallized. In denying Scott’s third motion for counsel, the judge had
said that Scott might need assistance understanding the medical dimension of his case,
but “that time has not yet come at this stage.” But Scott dropped the ball. He did not file
his fourth motion—the critical one because it responded to the defendants’ showing on
summary judgment—until five months after the summary-judgment briefing had
No. 18-1272                                                                        Page 5

ended. Before then, the judge had no obligation spontaneously to revisit her earlier
rulings. See Bracey v. Grondin, 712 F.3d 1012, 1018 (7th Cir. 2013). Instead of moving for
counsel at the close of discovery, Scott contested summary judgment on the merits and
waited for months after briefing ended. If Scott believed that he was incapable of
effectively responding to defendants’ summary-judgment motions, he should have
renewed his motion for counsel when he received them. See id. Or he could have moved
for an order under Federal Rule of Civil Procedure 56(d) based on his inability to
“present facts essential to justify [his] opposition,” which was the crux of the fourth
motion (despite his already having responded substantively). He did neither until
months had passed. The district court was within its discretion to regard this as an
untimely effort and to deny it.

       It is true, as Scott contends, that Eighth Amendment and medical malpractice
claims can pose particular challenges to pro se litigants for reasons including the need to
produce medical evidence and obtain expert testimony. See Nally v. Ghosh, 799 F.3d 768,
785 (7th Cir. 2015); Santiago v. Walls, 599 F.3d 749, 761 (7th Cir. 2010); Greeno v. Daley,
414 F.3d 645, 658 (7th Cir. 2005). But Scott seems to argue that cases like his are always
too complex, factually and legally, for pro se litigants—a proposition we have rejected.
Olson, 750 F.3d at 712. Scott’s case involved multiple medical conditions spanning years,
see Greeno, 414 F.3d at 658, and he might well have needed a medical expert to support
some parts of his claim (as the district judge’s ruling on the medical-malpractice claim
suggests). But we reiterate that the time for Scott to argue his case’s factual and legal
complexity was before responding to the motions for summary judgment. It was then
that Scott had all the evidence and saw what he was up against to establish his claims.
His decision to respond substantively to the motions signaled that he believed he had
enough information. Therefore, the district judge did not abuse her discretion in
addressing the merits of the summary-judgment motions and denying the later-filed
fourth request for counsel.
                                                                                  AFFIRMED